Citation Nr: 1538928	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for lumbar strain.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty from June 1974 to June 1977.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's lumbar strain is associated with degenerative joint disease (DJD) of the lumbar sine, which is productive forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no greater, for lumbar strain with DJD has been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided a VA examination of his claimed lumbar strain in February 2012 with an addendum in May 2012.  This examination and addendum were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise and the addendum was based on a thorough review of the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  As discussed below, since the Veteran is being granted a 20 percent rating, this criteria is not applicable in granting the Veteran a higher evaluation.

The Veteran's lumbar strain is currently assigned a noncompensable rating, pursuant to Diagnostic Code 5237, effective December 1, 1980.  

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Disease Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's cervical spine disorder.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was afforded a VA examination in February 2012.  The Veteran reported flare-ups, stating it was worse with humidity.  On examination, the Veteran had forward flexion to 40 degrees, with pain at 20 degrees.  Extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were all to zero degrees.  The examiner found the Veteran was able to perform repetitive-use testing with three repetitions.  Forward flexion after three repetitions was to 40 degrees and extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation remained at zero.  The examiner further found the Veteran had function loss, a tender left lower paralumbar area, hypoactive reflex on the left ankle, absent reflex on the right ankle, and decreased lower leg/ankle and foot/toes sensation in the right lower extremity.  The examiner also noted a November 2009 x-ray revealed interval increased degenerative changes in the upper lumbar spine.  The examiner confirmed the Veteran's diagnosis of strain.  

An April 2012 VA medical center report notes the Veteran's "current DJD [degenerative joint disease] back condition, fusion and examination (ROM ect) are a continuum of and a worsening progression of the original back strain condition.  They are not separate conditions."  It further notes the Veteran had no separate diagnosis of lower extremity radiculopathy.  

A May 2012 VA examination addendum notes the examiner reviewed the claims file and found the Veteran was service connected for lumbar strain only.  His degenerative disc disease (DDD) of the lumbar spine with multilevel discectomy and fusion of L2-S1 was post service work related and not service connected, noting the Board decision dated September 2011 was reviewed.  The examiner further notes at the time of the February 2012 examination, the Veteran documented a right lower extremity lumbar radiculopathy.  The examiner opined that the Veteran's lumbar radiculopathy "IS NOT CAUSED BY OR A RESULT OF is secondary to his [service connected] lumbar strain."  The examiner explained that lumbar radiculopathy is secondary to degenerative disc disease of the lumbar spine.  Lumbar strain never causes a lumbar radiculopathy.  The examiner reviewed the range of motion testing from the February 2012 VA examination.  The examiner further notes the Veteran's case was discussed with the Board Certified Rehab medicine physician.  His significant limitations on range of motion were all secondary to his non service connected extensive lumbar "surg" with fusion and not related to his lumbar strain.  The examiner further notes a November 2009 computerized tomography (CT) scan of the lumbar spine revealed no abnormal enhancement or evidence for discitis/osteomyelitis and stable L1-2 grade one spondylolisthesis, also supported this opinion.   

Resolving reasonable doubt in the Veteran's favor, the Board finds a 20 percent rating is warranted under the rating criteria.  The February 2012 VA examiner notes a November 2009 x-ray revealed interval increased degenerative changes in the upper lumbar spine; and the April 2012 VA medical center report notes the Veteran's "current DJD [degenerative joint disease] back condition, fusion and examination (ROM ect) are a continuum of and a worsening progression of the original back strain condition.  They are not separate conditions."  Thus, affording the Veteran reasonable doubt, the Board finds the Veteran's DJD, rather than DDD, is associated with his lumbar strain.  The Board reiterates that DDD is distinct from DJD; and that DDD remains non-service-connected, which was most recently upheld in a September 2011 Board decision and is a final decision.  

The basis for assigning the 20 percent rating are the findings of the relevant medical evidence discussed above, particularly the February 2012 VA examination, which found forward flexion to 40 degrees.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5237.  In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  A rating in excess of 20 percent for the Veteran's service-connected lumbar strain is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating now assigned.  Although the Veteran reported during his February 2012 VA examination that he experienced flare-ups, stating it was worse with humidity, the examiner found forward flexion limited to only 40 degrees.  Although the Veteran complained of pain at 20 degrees, forward flexion after three repetitions remained at 40 degrees.  Therefore, even taking pain into consideration, the flexion measurements do not meet the criteria for a disability rating in excess of 20 percent.  

As to the possibility of an alternative rating under Diagnostic Code 5243 for Intervertebral Disc Syndrome, there is no indication in the record that there have been any incapacitating episodes involving bedrest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  An alternative rating under Diagnostic Code 5243 is therefore not warranted. 

The Board has also considered whether any alternate diagnostic codes might serve as a basis for an increased rating.  In this regard, the RO rated the Veteran's lumbar spine under Diagnostic Code 5237, which addresses degenerative arthritis.  Diagnostic Code 5003 addresses degenerative arthritis.  However, in this case, the maximum evaluation possible under Diagnostic Code 5003 is 10 percent, as only one major joint or group of minor joints is involved in this claim.  Therefore, it does not allow for a higher evaluation.  Diagnostic Codes 5235 through 5241 are not applicable; even if they were, disabilities under these codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine, as discussed above, and would not allow for an increased rating.  There are no other applicable codes available for consideration.

Turning to the matter of associated objective neurological abnormalities, as required by Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, although the February 2012 VA examination found symptoms of neurological abnormalities, the April 2012 VA medical center report found the Veteran did not have a separate diagnosis of lower extremity radiculopathy and the May 2012 VA examination addendum found the Veteran's lumbar radiculopathy was not caused by or a result of his service connected lumbar strain, explaining that lumbar radiculopathy was secondary to degenerative disc disease of the lumbar spine.  Lumbar strain never causes a lumbar radiculopathy.  As it has been documented that the Veteran has DJD and DDD that both affect the lumbar spine and it is possible to separate the effects of each, the Board has found, there are no neurological abnormalities related to the Veteran's lumbar strain.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Affording reasonable doubt, the Board finds that evidence warrants a 20 percent rating for the Veteran's lumbar strain.  38 U.S.C.A. § 5110.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar strain is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher ratings, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disability.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

	
ORDER

Entitlement to a 20 percent rating, but no greater, for lumbar strain with DJD is granted. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


